DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I, claims 19-27,  in the reply filed on April 07, 2022 is acknowledged.  The traversal is on the ground(s) that the cited reference does not teach heavily refined fibers, but microfibrillated cellulose that are not fibers.  This is not found persuasive because refining cellulosic fibers at the rate, i.e., higher than 80 °SR, produces microfibrillated celluloses. This is evidenced by WO 2017/199157 A1, page 5, lines 11-13 or WO 2017/046755 A1, page 6, lines 6-10 just to mention a couple. Moreover, the rejection below also evidences that the common technical feature does not contribute to the prior art and thus lack of unity. Also, the groups lack unity because even though they have features in common they differ in an important technical feature, i.e., the density of the product. Note that the process do not necessarily produces the product of group II, since the process is not limited by the density of the product.
The requirement is still deemed proper and is therefore made FINAL.
Claims 28-37 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 07, 2022.
Claim Objections
Claim 27 is objected to because of the following informalities:  “kg/m3” should be changed to –kg/m3--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 19 and 22 the phrase “coarse cellulosic fibres” renders the claims vague and indefinite, as to the levels of coarseness of the fibers. Note that all fibers have some coarseness level and therefore, it is unclear what fibers would meet the limitation and thus the metes and bounds of patent protection desired cannot be ascertained. Note that no fiber type was recited, just the process of obtaining the fibers. 
Claim 1 is vague and indefinite because the phrase “Neutral Sulfite Semi Chemical (NSSC) chemical pulp fibers” is not well-understood, i.e., it is unclear if “chemical pulp fibers” are part of the list, in which a coma “,” is missed after “(NSSC.)” This is because it was previously defined that the pulp was “semi chemical” and thus the next chemical recitation is unclear.
Regarding claim 21, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In claim 27 the word “approximately” follows by a range, renders the claim vague and indefinite, because it is unclear what would be considered approximate to the range, would another range, e.g., 800-900, would be considered approximate? Therefore, the metes and bounds of patent protection cannot be ascertained.
Claim 27 is also vague and indefinite, because it is unclear if the claimed density is of the wet article having reduced amount of water or the dry article which has very little water. Note that water can be reduced by suction, e.g., in the wire, but the article is not completely dried.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 19-23 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Clarke et al., (hereafter Clarke) GB 1397308 with or without Nyman et al., (hereafter Nyman), WO 2015/181281 A1.
 With regard to claims 19 and 22, Clarke teaches a foam forming process for making a non-woven material, comprising providing a foam by mixing water and a surfactant and adding a blend of cellulosic fibers an unbeaten fiber which has freeness in levels falling within the claimed range, reading in the coarse fibers, and refined/beaten cellulosic fibers, reading on the heavily refined limitation; see page 1, lines 65-90 and page 2, lines 9-28. Note that the unbeaten, i.e., the non-heavily refined fibers are added and have Freeness falling within the claimed range and the beaten fibers are also added in amount falling within the claimed range and beaten at range above 70° SR, preferably between 75° and 90° SR, which falls within the claimed range. The foamed blend is then disposed onto a foraminous support or wire, i.e., the mold, the water is reduced by vacuum, pressing and drying; see page 3, lines 97-119 of GB 1,329,409,((hereafter GB’409) which was included by reference. In the indicated page and lines, the GB’409 teaches that after the suction stage the rest is handled in a usual papermaking process, page 3, lines 115-119, which as it is well-known includes the pressing and drying of the web.
 Clarke is silent with regard to the process of obtaining the fibers as claimed, e.g., CTMP, mechanical semi-mechanical etc., but such process of obtaining the fibers are well-known in the art as evidenced by Nyman; see for example page 8, lines 5-7 and example  on page 1, and therefore, one of ordinary skill in the art would have reasonable expectation of success if such the fibers taught by Clarke were obtained using the process(es) of the claim.
With regard to claim 20-21 and 25-26, the claims recite papermaking additives that are common in the art1, see for example page 9, lines 21-23 of Nyman, and therefore, their use would be considered obvious absent a showing of unexpected results.
With regard to claim 23, Clarke teaches the use of the same type of surfactant, e.g., sodium dodecyl benzene sulphate; see example I and also on page 3, lines 54-73 of the GB’409.
Regarding to claim  27, the GB’409 teaches that the bubble size has an arithmetic mean diameter of less than 0.2 mm; see claim 3, which is less than 100 mm as claimed and since the process of making and the raw material are the same and added at ranges falling within the claimed range, then the density of the produced article must be inherently the same or at the very least it would be obvious to make an article with the claimed density.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Clarke cited above in view of any of Kenji et al. (hereafter Kenji) JP 2000-248489 A (machine translation used) and Ramarao et al. (hereafter Ramarao) US Patent Application Publication No. 20160083808 A1.
Clarke has been discussed above. Clarke fails to teach the use of retention system comprising polyethylene oxide (PEO) and tannic acid. However, both Ramarao and Kenji, teach the use of the same retention system as claimed; see ¶-[0196] of Ramarao and abstract and ¶-[0008] of Kenji. Both teach that such retention obtain optimum flocculation amount, thus improving retention over the use of only one of them; see abstract of Ramarao and abstract of Kenji, for example. Therefore, using the retention system as taught by the secondary references would have been obvious to one of ordinary skill in the art in order to obtain the benefits discussed above. Also, one of ordinary skill in the art would have reasonable expectation of success if such system were used as retention since its use is known in papermaking.
Claims 19-23 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Nyman et al., (hereafter Nyman), WO 2015/181281 A1 in view of Clarke et al., GB 1397308, cited above.
 With regard to claims 19 and 22, Nyman teaches a process of making laminated packaging material using a foaming process, in which a blend of cellulosic fibers are added to a foamed mixture, made using water and surfactant and a gas, usually air, forming a foamed cellulosic fiber dispersion, which is then added to a molding surface, a papermaking wire, and dewatered and dried; see page 8, line 29 through page 9, line 25. Nyman teaches on page 9, lines 21-23, that the cellulosic pulp can be mixed with refined fibers and/or other additives, known in the papermaking process and in example on page 16, shows the use of CTMP pulp, the coarse part, refined to a Freeness falling within the claimed range and bleached softwood chemical pulp, the refined part, added to foaming fluid prepared with a surfactant, water and air. Nyman is silent with regard to the Freeness of the refined fibers and the amount of each fraction; however, Clarke teaches foaming process of making a non-woven using a blend of cellulosic fibers an unbeaten fiber which has freeness in levels falling within the claimed range, reading in the coarse fibers, and refined/beaten cellulosic fibers, reading on the heavily refined limitation; see page 1, lines 65-90 and page 2, lines 9-28. Note that the unbeaten, i.e., the non-heavily refined fibers are added and have Freeness falling within the claimed range and the beaten fibers are also added in amount falling within the claimed range and beaten at range above 70° SR, preferably between 75° and 90° SR, which falls within the claimed range. Clarke teaches that using the proportion and refining degrees of the fraction as suggested the material has sufficient strength while retaining good textile like softness and drape; see page 2, lines 37-40. Therefore, using the proportion and Freeness of the cellulosic fiber fractions suggested by Clarke in the process taught by Nyman would have been obvious to one of ordinary skill in the art in other to obtain the advantages discussed above. Also, one of ordinary skill in the art would have reasonable expectation of success if the blend as suggested by Clarke were used to make the product of the primary reference, since they use the same process to make a non-woven/board using the same type of materials.
Regarding to claims  20 and 21, Nyman teaches the same type of wet strength agents and additives as claimed; see page 9, lines 21-25.
With regard to claim 23, Nyman teaches the same type of surfactant to form the foaming fluid, e.g., SDS; see page 8, lines 29-31.
Regarding to claim  25-26, sizing agents of the type claimed are common in the art and the used of such sizing agents would be obvious to one of ordinary skill in the absent a showing of unexpected results. Note that such products are commonly applied to the semi dried product, surface sizing, usually at the size press, by either spraying or pool impregnation.
regarding to claim 27, Nyman teaches that the foamed product, which it is called the bulk layer of the final product, has density of less than 700 kg/m3; see page 7, lines 13-26, page 10, lines 8-10, page 14, lines 12-14. As to the size of the bubbles, the secondary reference teaches bubbles falling within the claimed range; see claim 3 of GB 1329409, which was included by reference by Clarke, and thus using the bubbles size as suggested by the secondary reference, Clarke.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Nyman in view of Clarke as applied to claims 19-23 and 25-27 above and further in view of any of Kenji et al. (hereafter Kenji) JP 2000-248489 A (machine translation used) and Ramarao et al. (hereafter Ramarao) US Patent Application Publication No. 20160083808 A1.
Both Nyman and Clarke have been discussed above. Both Nyman and Clarke fail to teach the use of retention system comprising polyethylene oxide (PEO) and tannic acid. However, both Ramarao and Kenji, teach the use of the same retention system as claimed; see ¶-[0196] of Ramarao and abstract and ¶-[0008] of Kenji. Both teach that such retention obtain optimum flocculation amount, thus improving retention over the use of only one of them; see abstract of Ramarao and abstract of Kenji, for example. Therefore, using the retention system as taught by the secondary references would have been obvious to one of ordinary skill in the art in order to obtain the benefits discussed above. Also, one of ordinary skill in the art would have reasonable expectation of success if such system were used as retention since its use is known in papermaking.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the art of “Process of Making a Foam-Formed Cellulosic Fiber Product.”







Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188. The examiner can normally be reached MONDAY- FRIDAY 12:30 PM- 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        

JAF


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Again, the examiner takes official notice of this fact and would provide more proof if necessary. Some of the references included in the PTO-892 show the use of such additives in papermaking.